Citation Nr: 0108813	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  99-21 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a global dermatological condition involving the lower 
extremities, nails, and tongue, with possible psoriasis or 
lichen planus.

2.  Entitlement to an evaluation in excess of 10 percent for 
a bunion of the right great toe, status post bunionectomy.

3.  Entitlement to an evaluation in excess of 10 percent for 
deep venous insufficiency of the right lower extremity with a 
positive V Leiden factor and a history of deep venous 
thrombosis.

4.  Entitlement to an evaluation in excess of 10 percent for 
deep venous insufficiency of the left lower extremity with 
positive V Leiden factor and evidence of a possible history 
of deep venous thrombosis.

5.  Entitlement to an evaluation in excess of 10 percent for 
paroxysmal supraventricular tachycardia.

6.  Entitlement to a compensable evaluation for discogenic 
and spondylitic changes of the lumbar spine, more notable at 
L4-5.

7.  Entitlement to a compensable evaluation for post-
traumatic residuals to the distal right clavicle (major).

8.  Entitlement to a compensable evaluation for a varicose 
vein in the penis.

9.  Entitlement to a compensable evaluation for post-
traumatic stress disorder.

10.  Entitlement to service connection for ganglion cyst of 
the right wrist.

11.  Entitlement to an effective date earlier than February 
26, 1999, for the award of service connection for bilateral 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and J. H.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to June 
1994.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO). 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

In written argument submitted by the veteran's representative 
in September 1999, the representative cited the U.S. Court of 
Appeals for Veterans Claims (Court) decision in Douglas v. 
Derwinski, 2 Vet. App. 435 (1992) for the proposition that 
the Board may not disregard issues logically raised by the 
evidence in the appellant's record, even if he has not raised 
them in his substantive appeal.  This statement of law is 
essentially correct.  However, the Board may not entertain an 
application for review on appeal unless it conforms to the 
law under 38 U.S.C.A. § 7108 (West 1991).  In this case, the 
veteran has filed numerous claims, notice of disagreements, 
and substantive appeals.  The veteran has also filed 
additional claims before the full adjudication of previous 
claims.  At the hearing held before the RO in October 1999, 
on the first page of the hearing transcript, the veteran 
appears to withdraw one claim.  Later, he indicates he wishes 
to pursue this claim.  

As the Court has stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

The Board will not ignore any of the veteran's claims.  
However, the undersigned must now determine what claims the 
veteran has raised are now before the Board at this time.

In July 1999, the RO addressed twenty-three claims raised by 
the veteran at that time.  An August 1999 notice of 
disagreement (NOD) noted specific disagreement with 10 issues 
that were addressed in a statement of the case (SOC) in 
September 1999.  In his substantive appeal of October 1999, 
the veteran stated that the SOC of September 1999 was 
"correct".  He has appealed those issues to the Board.  
However, several of those claims have been granted.  The 
veteran is currently service connected for allergic rhinitis, 
a lower extremity dermatological condition, nausea, TMJ 
syndrome, and loss of fingernails in both hands.  These 
claims of service connection have been granted.  Under the 
guidance supplied by the United States Court of Appeals for 
the Federal Circuit in Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), no other outstanding question of law or fact 
concerning the provision of benefits under the law 
administered by the VA remains unresolved with regard to 
these service connection issues.  Absent such questions, 
there is no matter over which the Board may exercise its 
jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 1991).  
Consequently, these claims are not before the Board at this 
time.

As stated by the Court in AB v. Brown, 6 Vet. App. 35 (1993), 
an appellant on a claim for an original or increased rating 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In addition, the Board must 
review all issues that are reasonably raised from a liberal 
reading of the veteran's substantive appeal.  EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  Accordingly, 
regarding those issues addressed by the RO in September 1999 
and not fully granted by the RO since the September 1999 SOC 
was issued, although several of these claims regarding 
increased ratings have been both recharacterized and 
increased by the RO, they remain before the Board.  The Board 
will evaluate these issues as they are now characterized 
within the August 2000 rating decision.  They include 
entitlement to an increased evaluation for a global 
dermatological condition involving the lower extremities, 
nails, and tongue, with possible psoriasis or lichen planus, 
currently evaluated as 10 percent disabling; entitlement to 
an increased evaluation for a bunion of the right great toe, 
status post bunionectomy, currently evaluated as 10 percent 
disabling; entitlement to an increased evaluation for a deep 
venous insufficiency of the right lower extremity and a 
history of deep venous thrombosis, currently evaluated as 10 
percent disabling; entitlement to an increased evaluation for 
deep venous insufficiency of the left lower extremity and 
evidence of a possible history of deep venous thrombosis, 
currently evaluated as 10 percent disabling; entitlement to 
service connection for ganglion cyst of the right wrist; and 
entitlement to an effective date earlier than February 26, 
1999, for the award of service connection for bilateral 
hearing loss and tinnitus.

The veteran filed two more notices of disagreement in 
September and October 1999.  A second SOC was issued in 
November 1999 and a timely substantive appeal was received 
that month.  Consequently, those issues cited by the RO in 
the November 1999 SOC are before the Board at this time.  
Again, although several of these claims have been 
recharacterized by the RO, they remain before the Board.  
These issues include entitlement to a compensable evaluation 
for discogenic and spondylitic changes of the lumbar spine, 
more notable at L4-5; entitlement to a compensable evaluation 
for post-traumatic residuals to the distal right clavicle 
(major); entitlement to a compensable evaluation for a 
varicose vein in the penis; and entitlement to a compensable 
evaluation for post-traumatic stress disorder.

Based on another statement submitted by the veteran in 
November 1999, the RO issued a third SOC in June 2000.  An 
additional substantive appeal was received in July 2000.  
Consequently, the issue of entitlement to an increased 
evaluation for paroxysmal supraventricular tachycardia 
(referenced by the veteran as "P.S.V.T."), currently 
evaluated as 10 percent disabling, is before the Board at 
this time.

Other issues raised by the veteran have been addressed by the 
RO without further disagreement by the veteran.  Therefore, 
they are not before the Board at this time.  The veteran has, 
in writing, withdrawn from consideration a claim of 
entitlement to a total disability rating based on individual 
unemployability due to his service-connected disabilities.  
As a result, this issue is not before the VA at this time.  
However, the Board must note that it appears the veteran may 
be raising additional issues, though this is unclear.  As 
noted above, the Board may not entertain an application for 
review on appeal unless it conforms to the law.  The RO has 
not fully adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  In 
any event, the RO should request the veteran to clearly 
indicate what additional claims, if any, he wishes to pursue.  
The RO should then take appropriate action to adjudicate 
these claims, if any.  In any event, no other issue is before 
the Board at this time.

In light of the fact that the veteran has received increased 
evaluations for many of the service connected disabilities 
cited above, he may wish to withdraw these claims if he is 
satisfied with the current rating, so that the Board may 
focus on those specific issues the veteran is in dispute with 
at this time.  Such a withdrawal must be in writing.  
38 C.F.R. § 20.204 (2000).  In this regard, it is not 
entirely clear what issue or issues he wishes the Board to 
address.  However, the Board's jurisdictional analysis was 
based on a complete review of the veteran's statements within 
the claims file.  It is important to note that the Board has 
considered all issues reasonably raised from a liberal 
reading of the veteran's substantive appeals. 

For reasons which will become clear below, the issues 
pertinent to higher evaluations will be the subject of the 
REMAND section of this decision.  


FINDINGS OF FACT

1.  In December 1998, the veteran appears to have sent a 
facsimile transmission (or "fax") regarding his claim of 
service connection for bilateral hearing loss and tinnitus to 
his service representative at that time.  
 
2.  In a fax received at the RO through the veteran's 
representative in January 1999, no reference was made to the 
claims of service connection for bilateral hearing loss or 
tinnitus.

3.  On February 26, 1999, the VA received the veteran's claim 
of service connection for bilateral hearing loss and 
tinnitus.

4. On February 26, 1999, the veteran submitted a statement to 
the RO dated December 31, 1998, which did not refer to the 
claim of service connection for bilateral hearing loss or 
tinnitus.

5.  As noted by the RO in the September 2000 supplemental 
statement of the case, the fax number used by the veteran in 
December 1998 is not the RO's facsimile number.

6.  Clear and unmistakable evidence shows that the veteran 
had a ganglion cyst of the right wrist prior to entering 
service.  

7.  It has not been demonstrated that the veteran has a 
ganglion cyst of the right wrist that permanently increased 
in severity beyond its natural progression during or as a 
result of service.


CONCLUSIONS OF LAW

1.  An effective date prior to February 26, 1999, for a grant 
of service connection for bilateral hearing loss and tinnitus 
is not warranted.  38 U.S.C.A. § 5107, 5110(a), 7105 (West 
1991); 38 C.F.R. § 3.400 (2000).  

2.  Preexisting ganglion cyst of the right wrist was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

As noted above, in December 1998, the veteran appears to have 
sent a fax regarding a claim of service connection for 
bilateral hearing loss and tinnitus to his service 
representative at that time.  To whom this fax was sent is 
unclear.  What is not unclear is that the RO did not receive 
this fax.  As noted by the RO in the September 2000 
supplemental statement of the case, the fax number used by 
the veteran in December 1998 is not the RO's facsimile 
number.  Thus, there is no reason to believe that the RO 
received this statement in December 1998. 
 
In a statement received at the RO through the veteran's 
representative in January 1999, no reference was made to the 
claims of service connection for bilateral hearing loss and 
tinnitus.  On February 26, 1999, the VA received the claims 
of service connection for bilateral hearing loss and 
tinnitus.  On February 26, 1999, the veteran submitted a 
statement to the RO dated December 31, 1998, which did not 
refer to the claim of service connection for bilateral 
hearing loss and tinnitus.

It is contended that the veteran should be awarded service 
connection for these disabilities from December 1998.  As 
detailed above, however, the veteran did not file a claim for 
service connection for bilateral hearing loss and tinnitus 
with the RO in December 1998.  38 U.S.C.A. § 5110(a) 
provides:  

Unless specifically provided otherwise in 
this chapter, the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase, of compensation, 
dependency and indemnity compensation, or 
pension, shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the date of receipt of 
application therefor.  

In this case, no reference to claims of service connection 
for bilateral hearing loss or tinnitus was made to the RO 
before February 26, 1999.  While the veteran may have sent 
these claims to his service representative in December 1998, 
this does not provide a basis to award him service connection 
for these disabilities from December 1998.  The fax (or 
transmittal sheet) submitted from the veteran's 
representative to RO in January 1999 is dated December 31, 
1998, the day the veteran appears to have sent his claims of 
service connection for bilateral hearing loss and tinnitus to 
his representative.  However, this transmittal sheet sent to 
the RO, while referencing other claims, makes no reference 
(directly or indirectly) to the claims of service connection 
for hearing loss or tinnitus.  This transmittal sheet only 
supports the decision that the RO did not receive these 
claims in December 1998.  Accordingly, the claim must fail.  

Service Connection 

Factual Background

At the time of the veteran's entry examination in January 
1964, there were no pertinent abnormalities noted.  The 
Report of Medical History did not include reference to a 
ganglion cyst of the right wrist.

Service medical records dated in September 1977 show that the 
veteran was seen for a ganglion of the right wrist.  It was 
noted that a cyst was removed from the right wrist when the 
veteran was 10 years of age, and the lump had been there for 
the preceding 10 years.  In the 4 months prior to 
examination, the veteran stated that the ganglion cyst had 
become bothersome with weakness and pain, usually with palmar 
flexion of the wrist.  Physical examination revealed normal 
movement.  Slight decreased dorsiflexion was shown.  

At the time of the veteran's service separation examination 
in January 1994, a history of ganglion cyst of the right 
wrist in 1958 was noted, with the current presence of a 
ganglion cyst.  

The veteran was afforded a VA examination in December 1998.  
The veteran reported that he had a ganglion cyst of the right 
wrist removed in high school and that it recurred in the 
1980's on active duty.  He stated that he currently had a 
ganglion cyst of the right wrist.  He complained of pain with 
any activity, but not on a daily basis.  Physical examination 
disclosed what appeared to be a ganglion cyst on the distal 
volar radial side of the wrist.  

The veteran testified at a personal hearing at the RO in 
October 1999.  The veteran testified that his ganglion cyst 
was aggravated by a fall and physical training during 
service.  Hearing transcript (T.), 15, 16.  The veteran 
stated that it sometimes made the area of the wrist sore.  T. 
16.  The veteran recalled that the scar from a past removal 
was present when he entered service, but another cyst was not 
evident until service.  T. 17.    

The veteran was afforded a special VA examination in January 
2000 for evaluation and medical nexus opinion regarding a 
ganglion cyst of the right wrist.  Following physical 
examination, the impression was ganglion cyst of the right 
wrist which preexisted active duty.  The examiner's opinion 
was that the condition was not made worse by service.  

Pertinent Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.306.  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. § 1132, 
38 C.F.R. § 3.304(b).  

Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption of soundness.  38 U.S.C.A. §§ 1111, 1137 (West 
1991); 38 C.F.R. § 3.304(b) (2000); see Miller v. West, 11 
Vet. App. 345 (1998).  The burden of proof is on the 
government to rebut the presumption of sound condition upon 
induction by showing that the disorder existed prior to 
service, and, if the government meets this requirement, by 
showing that the condition was not aggravated in service.  
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Once a 
claimant's disability increases in severity during service 
there is a presumption of aggravation, unless it can be 
established by clear and unmistakable evidence that the 
increase was due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Townsend v. 
Derwinski, 1 Vet. App. 408, 410 (1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  The Court has found that this 
presumption of aggravation applies where there is a worsening 
of the disability regardless of whether the degree of 
worsening was enough to warrant compensation; and that the 
veteran need not show a specific link between his in-service 
activity and the deterioration of his pre-service disability.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. 
Brown, 5 Vet. App. 163 (1993).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Due Process

The Board acknowledges that, during the pendency of this 
appeal, the Veteran's Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A), was enacted into law.  This 
change in the law is applicable to all claims filed before 
the date of enactment and not yet final as of that date and 
is thus applicable to the instant appeal.  The VCAA requires 
that VA notify the veteran of the evidence necessary to 
substantiate his claim, requires VA to make reasonable 
efforts to assist a claimant in obtaining any and all 
evidence necessary to substantiate the claim and, under 
certain circumstances, requires examinations and the 
procurement of medical opinions.  

The Board finds that the development completed on the issue 
of service connection for ganglion cyst involved in this 
pending appeal satisfies the VCAA in every particular.  That 
is, the veteran and his representative have been informed on 
multiple occasions of the evidence necessary to substantiate 
his claim and have been provided the appropriate laws and 
regulations governing awards of service connection.  All 
known and identified evidence has been collected for review.  
That is, the RO obtained the veteran's service medical 
records, post-service medical reports, and the veteran was 
afforded a number of VA examinations, including a specialty 
examination for specific evaluation of the ganglion cyst.  
Further, the veteran had the opportunity to present testimony 
at a hearing at the RO.

It is noted that the veteran has otherwise been notified of 
the evidence and information needed to support his claim 
throughout the pendency of the appeal, and he provided 
testimony and arguments regarding the theory of service 
connection.  Therefore, the Board finds that the veteran was 
adequately apprised of the elements needed to support his 
claim, and no prejudicial error results.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, 
the duty to assist under VCAA and all prior duties to assist 
have been fulfilled and the case is now ready for appellate 
review.

Analysis

The veteran currently argues that although he had a ganglion 
cyst prior to entering service, it was removed prior to 
entering service and he did not have problems with a cyst 
again until service.

The Board first notes that the presumption of soundness 
attached to the veteran insofar as no diagnosis of a ganglion 
cyst of the right wrist or residuals thereof was shown at 
service entrance.  However, that presumption has been 
overcome by clear and unmistakable evidence in the form of 
various statements in the service medical records regarding 
the presence of such cyst prior to service (September 1977, 
January 1994, e.g.).  Additionally, the veteran testified at 
a personal hearing that he had a ganglion cyst prior to 
service.  

In general, the veteran's own statement of preservice 
circumstances is not competent evidence that he [or she] had 
the same disorder prior to or during service.  See Paulson v. 
Brown, 7 Vet. App. 466 (1995).  However, there are 
circumstances in which the veteran's remarks may rebut the 
presumption of soundness.  See Doran v. Brown, 6 Vet. App. 
283, 286 (1994) (presumption of soundness was rebutted by 
clear and unmistakable evidence consisting of the appellant's 
own admissions during clinical evaluations...of a preservice 
history of psychiatric problems).  

In the instant case, the Board, in considering all of the 
evidence, finds that the evidence is clear and unmistakable 
that a ganglion cyst of the right wrist existed prior to the 
veteran's entry into service.  That is, the veteran as a lay 
person was competent to observe such a cyst.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, he is competent 
to relate the preservice events concerning the cyst, 
including surgical removal.  Accordingly, the Board finds 
that the presumption of soundness has been rebutted.  See 
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2000).  

Since the Board has found that the presumption of soundness 
has been rebutted, the Board must next consider whether there 
was aggravation of the preexisting disorder.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  In order to ascertain 
if there was an increase in severity during service that was 
not the result of natural progress, the RO requested a VA 
examination.  Following the January 2000 examination, the 
examiner initially set forth that there was a preexisting 
disorder identified as ganglion of the right wrist.  When 
responding to whether there was a pathological worsening of 
the underlying condition during service, the examiner 
responded that the disorder had not worsened as a result of 
service.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Since there is unrefuted medical evidence that 
the veteran did not have a worsening of his preexisting 
disorder as a result of service, the Board finds that the 
record is insufficient to grant the veteran's appeal.  
Accordingly, service connection for ganglion cyst of the 
right wrist is denied.  


ORDER

Entitlement to an effective date earlier than February 26, 
1999, for the award of service connection for bilateral 
hearing loss and tinnitus is denied.

Service connection for ganglion cyst of the right wrist is 
denied.  


REMAND

With regard to the issues of service connection and increased 
evaluations cited above, the Board believes that additional 
development is warranted.  Recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law revises 
the former § 5107(a) of title 38 United States Code to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The issue of entitlement to an effective date earlier than 
February 26, 1999, for the award of service connection for 
bilateral hearing loss and tinnitus is not impacted by the 
recent change in the statue as the critical question 
regarding that claim has nothing to do with the 
aforementioned duty to assist.  Regarding the issue of 
entitlement to an effective date earlier than February 26, 
1999, for the award of service connection for bilateral 
hearing loss and tinnitus, the critical issue is when the RO 
received this claim.  Therefore, the Board could proceed to 
adjudicate that claim without prejudice to the veteran.  

With reference to his claims for higher ratings, the Board 
believes that additional medical information is required, 
particularly in light of the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It also appears that 
additional medical records are available regarding treatment 
of these disabilities.

In view of the new criteria and the state of the record, 
further development, as specified below, is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims associated with this remand.  
After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured, including any recent VA 
treatment and any outpatient medical 
records from the veteran's private health 
care provider or providers.  The veteran 
is requested to assist the RO in 
obtaining these records. 

3.  The RO should arrange for a VA 
examination to determine the nature and 
extent of the service connected 
disabilities on appeal.  The examiner, in 
conjunction with the examination, must 
review the claims folder and the 
pertinent medical records contained 
therein, including the service medical 
records.  All necessary tests should be 
performed.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  Following the 
examination and a review of the record, 
the examiner should provide responses to 
the following questions:

(a) What are the manifestations of 
the global dermatological condition 
involving the lower extremities, 
nails, and tongue, with possible 
psoriasis or lichen planus?  All 
findings should be described and any 
functional impairment attributable 
to the condition should also be 
described, including a full 
description of the effects of the 
disability upon his ordinary 
activity, if any.  The presence and 
severity of any exudation, itching, 
lesions, or disfigurement should be 
described.  If possible, though not 
required, unretouched color 
photographs of the skin damage 
should be taken. 

(b) What are the manifestations of 
the bunion of the right great toe?  
The examiner should identify the 
nature and degree of any impairment 
due to the right great toe.  

(c) What are the manifestations of 
the deep venous insufficiency of the 
right and left lower extremities?  
The examiner should identify if 
there is persistent edema, 
incompletely relieved by elevation 
of extremity, with or without 
beginning stasis pigmentation or 
eczema.  An explanation should also 
be made as to whether any disability 
is associated with a positive 
V Leiden factor.

(d)  What are the manifestations of 
the paroxysmal supraventricular 
tachycardia?  The examiner should 
provide an opinion as to whether the 
veteran has supraventricular 
tachycardia with more than four 
episodes per year, documented by ECG 
or Holter monitor.  The examiner 
should also document whether the 
veteran has sustained ventricular 
arrhythmias.  If so, the veteran 
should be afforded an exercise 
stress test.  The level of METs that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope should be 
reported.  If the level of METs that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope cannot be 
reported for medical reasons, then 
the examiner must so state and must 
give an estimation of the level of 
activity (expressed in METs and 
supported by specific examples, such 
as slow stair climbing, or shoveling 
snow) that results in dyspnea, 
fatigue, angina, dizziness, or 
syncope.

(e) What are the manifestations of 
the discogenic and spondylitic 
changes of the lumbar spine, more 
notable at L4-5.  Is there any 
current disability associated with 
this condition?  If arthritis is 
found, it should also be noted by 
the examiner.  The examiner should 
state whether the veteran has 
symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, 
absent ankle jerk, or other 
neurological findings appropriate to 
site of any diseased disc.  Range of 
motion should be noted in degrees, 
and the examiner should also note 
the normal range of motion.   

(f) What are the manifestations of 
the post-traumatic residuals to the 
distal right clavicle? Range of 
motion should be noted in degrees.  
If arthritis is found, it should 
also be noted by the examiner.

(g) What are the manifestations of 
the varicose vein in the penis?  Is 
there any current disability 
associated with this condition?

(h) The veteran has complaints of 
pain that he attributes to some of 
his service-connected orthopedic 
disabilities, including the back and 
right clavicle disability.  The 
examiner is requested to 
specifically comment on the presence 
or absence of any objective 
manifestation that would demonstrate 
functional impairment due to pain 
attributable to any of these 
disabilities.

Does the veteran have incoordination 
or an impaired ability to execute 
skilled movements smoothly because 
of the service-connected 
disabilities cited above?  If so, 
the examiner should comment on the 
severity of his incoordination and 
the effects his incoordination has 
on his ability to function.

4.  The veteran should be examined by a 
VA psychiatrist to determine the nature 
and extent of his service-connected PTSD.  
The examiner, in conjunction with the 
examination, must review the claims 
folder or the pertinent medical records 
contained therein.  The purpose of this 
evaluation is to determine the degree of 
disability associated with the veteran's 
PTSD (if any).  If there are different 
psychiatric disorders other than PTSD, 
the examiner must attempt to reconcile 
the diagnoses and specify which symptoms 
are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, that fact should be 
specified.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must assign a GAF score for each 
psychiatric disorder diagnosed.  The 
physician must define the score assigned.  
The basis for any conclusions should be 
explained, and any social and industrial 
impairment should be specifically noted.  

In this respect, the psychiatrist must 
identify the frequency and severity of 
all findings, as well as to enumerate all 
symptomatology, particularly with respect 
to:

a) The veteran's affect, speech, memory, 
judgment, abstract thinking, mood and 
impulse control;  

b) The veteran's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c) The presence or absence of 
hallucinations and/or delusions; the 
presence or absence of grossly 
inappropriate behavior; the presence or 
absence of depression; the presence or 
absence of panic attacks, and if panic 
attacks are present, their frequency;

d) The veteran's ability to adapt to 
stressful circumstances in a work or work 
like setting, and his ability to obtain 
and maintain employment;

e) Commentary concerning the presence or 
absence of suicidal and/or homicidal 
ideation, obsessional rituals, and/or any 
disorientation would be of great value to 
the Board.  

5.  After the development requested has 
been completed, the RO should review each 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report or reports are 
deficient in any manner, the RO must 
implement corrective procedures. 

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  Thereafter, the case should be 
readjudicated by the RO.  The RO should 
consider all applicable case law, 
including Fenderson v. West, 12 Vet. App. 
119 (1999) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The RO's consideration 
of referring this claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2000) must be documented on 
readjudication.  The veteran is advised 
that any additional claims, including the 
issue of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1), will not be 
before the Board unless the determination 
of the RO is unfavorable, and the veteran 
files a notice of disagreement and 
completes all procedural steps necessary 
to appeal a claim to the Board in 
accordance with 
38 U.S.C.A. § 7105 (West 1991). 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals


 



